DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 7,802,482 B2) in view of Hong et al. (US 7,784,352 B2).
1.    Ikeda teaches a sensor element, comprising (See figs. 1, 3, 4, reproduced below): 
a supporting body 2 (being tubular in shape and made of stainless steel for example; Abstract; Col. 4, lines 1-9); and
a sensor body (3), the sensor body (3) being planar in shape, having a first surface and a second surface (the sensor body 3 is provided in a tension manner on end of the tubular support body 2; Abstract; Col. 2, lines 45-46; Col. 4, lines 1-9),
wherein the sensor body (3) comprises a measuring segment (3b) and a fastening segment 3a (the measuring segment 3b defects under pressure, whereby a detection displacing amount of the measuring segment 3b is picked up as a change of an electric capacity from a fixed side electrode 4…, whereby a fluid pressure of a gas or the like is measured; Col. 4, lines 1-9 and 23-31), and
wherein a layer thickness (t1) of the fastening segment (3a) is greater than a layer thickness (t) of the measuring segment 3b (thereby, for example, it is possible to have a sufficient weld margin for securely welding the sensor body 3 to the tubular support body 2 without any mistake even under a low 
 
    PNG
    media_image1.png
    1070
    678
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    1183
    680
    media_image2.png
    Greyscale

Ikeda is silent about:  the sensor body (3) comprising an elastic material, and the first surface and the second surface coated so as to be electrically conductive.
Hong teaches a sensor element comprising a sensor body (116) comprising an elastic material, and having a first surface and a second surface coated so as to be electrically conductive (Fig. 3, reproduced below; Col. 3, lines 46-48: “the diaphragm 116 itself is formed of a metal thin plate of an elastic material.”  Col. 4, lines 47-55: 

    PNG
    media_image3.png
    924
    785
    media_image3.png
    Greyscale

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Hong teaching to Ikeda sensor element by having the sensor body (3) comprise an elastic material, and the first surface and the second surface coated so as to be electrically conductive, so as to enable the measuring segment (3b) to defect under pressure and a detection displacing amount of the measuring segment (3b) to be picked up as a change of an electric capacity from the fixed side electrode (4), whereby a fluid pressure of a gas or the like is measured.
	
2.    Ikeda as modified teaches the sensor element according to claim 1, wherein the first surface and the second surface of the sensor body (3/116) are coated so as to be electrically conductive over an entire surface thereof (as the sensor body 3/116 may itself be formed of a metal thin plate of an elastic material (as discussed above in claim 1; Hong Col. 4, lines 47-55).


5.    Ikeda as modified teaches the sensor element according to claim 4, wherein the supporting body (2) is tubular in shape (as discussed above in claim 1; Ikeda Abstract; Col. 2, lines 45-46; Col. 4, lines 1-9).

9.    Ikeda as modified teaches the sensor element according to claim 1, wherein the sensor body (3) is arranged between the supporting body (2) and a closure body (5), and wherein the closure body (5) comprises an annular design (as seen at least in Ikeda fig. 1).

10.    Ikeda as modified teaches the sensor element according to claim 1, wherein the supporting body (2) comprises at least one contact element (which may be the stainless steel supporting body 2 itself with a weld member 12) configured to electrically conductively contact the electrically conductive first surface and/or the electrically conductive second surface of the sensor body 3 (as seen in Ikeda figs. 1 and 3.  It appears that the stainless steel supporting body 2 with the weld member 12 serves to connect a ground electrical potential for the electric capacity).

Allowable Subject Matter
Claims 3, 6-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claim 3, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  “wherein the supporting body and the sensor body are connected to each other by positive locking.”

“wherein the axial flange of the sensor body comes to rest on an outer circumference of the tubular supporting body.”  

With respect to claim 7, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  “wherein the sensor body has an at least partially circumferential positive-locking element in a region of the fastening segment on a side thereof facing the supporting body.”
(Claim 8 is dependent on claim 7.) 

With respect to claim 11, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  “wherein the closure body comprises at least one additional contact element configured to electrically conductively contact the electrically conductive first surface and/or the electrically conductive second surface of the sensor body.”

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           June 10, 2021